Citation Nr: 1138685	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative disc disease of the lumbar spine with strain.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1999 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board notes that the Veteran had initially been represented in this matter by AMVETS.  However, in a Statement In Support Of Claim (VA Form 21-4138) dated in September 2008, the Veteran indicated that he no longer wished to be represented by AMVETS.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A September 2009 VA spine examination report shows that the Veteran's symptoms included numbness, paresthesias, and leg and foot weakness.  It was also indicated that the Veteran had complaints of sharp radiating pain from the upper thigh to the knee.  It was not, however, specified whether the neurological manifestations identified affected either the right or left lower extremity, or both.  Similarly, the specific nerve(s) involved also were not identified.

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedular criteria indicates that any associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  As the associated neurologic abnormalities have not been sufficiently identified by the VA examiner, the Board has no alternative but must remand this matter for additional development.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo VA orthopedic and neurological examinations for the purpose of ascertaining the current severity of his service-connected low back disorder.  

The claims file, to include a copy of this Remand, must be made available to the examiner for review.  The examiner must annotate the report to reflect review of the claims file was undertaken.  

The examiner should:

(a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b)  Determine whether there is weakened movement, excess fatigability, incoordination, pain or flare-ups attributable to the service connected back disability.  

These determinations shall be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

(c)  Identify any associated neurological deformities associated with the service-connected low back disorder. 

The severity of each neurological sign and symptom must be reported.  The examiner is directed to the September 2009 VA spine examination report, which shows that the Veteran experiences numbness, paresthesias, and leg and foot weakness, as well as, sharp radiating pain from the upper thigh to the knee.  

Identify which lower extremity is affected by neurological manifestations, and an assess whether the neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis of the associated nerve.  

Identify all affected nerves must be specifically identified.  

(d)  State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of such episodes over the preceding 12 months.  The examiner shall note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Comment on the impact of the back disability on his employment and activities of daily life.

3.  The RO/AMC should review the claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

